     Case 2:21-mj-30147-DUTY ECF No. 8, PageID.14 Filed 03/26/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff.
                                                         NO. 21-30147
v.

ANTHONY ROBERT WILLIAMS,

               Defendant.
________________________________/

                ORDER TRANSFERRING DEFENDANT TO
              ANSWER TO CHARGES PENDING IN ANOTHER
                            DISTRICT

       This matter coming before the Court on the Government=s Petition for

Removal, for the reasons stated on the record and pursuant to Rule 5(c)(3)(D) of

the Federal Rules of Criminal Procedure, it is hereby ordered that defendant

Anthony Robert Williams be transferred to the Superior Court for the District of

Columbia for further proceedings in the case of United States v. Anthony Robert

Williams, Case No. 1:21-mj-00335.
   Case 2:21-mj-30147-DUTY ECF No. 8, PageID.15 Filed 03/26/21 Page 2 of 3




      Defendant who has been ordered released pursuant to the Bail Reform Act

of 1984 (18 U.S.C. ' 3141 et seq.), shall appear at the following location at the

following time:

      Wednesday, March 31, 2021 at 1pm, via Zoom for the initial appearance in

front of Judge Zia Faruqui. Zoom information is as follows:

      Join ZoomGov Meeting
      https://uscourts-
      dcd.zoomgov.com/j/1615439875?pwd=M1JnWVV6bjBPTnF3M010SzdtM0NwZz09


      Meeting ID: 161 543 9875
      Passcode: 926057


      One tap mobile
      +16692545252,,1615439875#,,,,,,0#,,926057# US (San Jose)
      +16468287666,,1615439875#,,,,,,0#,,926057# US (New York)


      Dial by your location
           +1 669 254 5252 US (San Jose)
           +1 646 828 7666 US (New York)
           +1 669 216 1590 US (San Jose)
           +1 551 285 1373 US
      Meeting ID: 161 543 9875
      Passcode: 926057
      Find your local number: https://uscourts-dcd.zoomgov.com/u/adDIlCPuGS


                                            2
   Case 2:21-mj-30147-DUTY ECF No. 8, PageID.16 Filed 03/26/21 Page 3 of 3




        Join by SIP
        1615439875@sip.zoomgov.com


        Join by H.323
        161.199.138.10 (US West)
        161.199.136.10 (US East)
        Meeting ID: 161 543 9875



        If defendant fails to appear as directed, he will be subject to arrest,

revocation of release, and detention, and he could be prosecuted and imprisoned

for the crimes of bond jumping or contempt of court. See 18 U.S.C. '' 3146,

3148.

                                   s/Kimberly G. Altman
                                   HONORABLE KIMBERLY G. ALTMAN
                                   United States Magistrate Judge



Entered: March 26, 2021




                                             3
